Title: To George Washington from the Pennsylvania Supreme Executive Council, 24 April 1779
From: Pennsylvania Supreme Executive Council
To: Washington, George



Sir
In Council Philadelphia April 24th 1779

Your Excellencys letter of the twentieth Instant has been laid before the Board informing us that a Court Martial will be held at camp on the first of May next for “the Trial of General Arnold on the first second third and fifth charges exhibited against him by this Board.”
We apprehend there must have been some mistake in the mode of transmitting this business to your Excellency as we never exhibited any other charge against General Arnold to Congress than that of appropriating the publick waggons of the state to private uses, and that only that he might remain to answer. Nor do we think it by any means consistent with the duty we owe the state to be considered in the light of parties as thereby we may establish a principle under which we must submit silently to injuries and insults or follow military Courts into any part of the Country wherever the service may require the army to be.
The light in which we have ever considered ourselves and which we would wish to be considered by your Excellency is as a publick body the Representation of the Freemen of Pennsylvania expressing our opinion of General Arnolds conduct founded upon facts disclosed to us and arising from our own knowledge, asking nothing of Congress but that he should not continue to command in this state. The history of this Country affords many instances of this proceeding in the cases of oppressive Governors, and it is a right which we hold independant of and unaccountable to any other power. No one doubts the right of a publick body to praise, and this shews strongly they have a power to censure, it only operating as an opinion unaccompanied with any punishment. In the present instance General Arnold refused to give any explanation of his conduct tho civilly requested, or ever offered to disprove the facts alledged, of course we were obliged to exercise our Judgments upon the evidence and proofs we had. We perfectly approve the trial at the same time, being of opinion that General Arnolds conduct deserves some military reprehension and we doubt not the Officers of the army will impartially weigh the duty they owe the country as well as the person charged, and if the facts are proved let the palliating circumstances, if there are any, operate in the sentence not on the nature of the Transaction. Such is the dependance of the army upon the transportation of this state, and such the feelings of the people upon this sort of duty that should the Court treat it as a light and trivial matter, and found an opinion upon any other ground than the innocence of the charge, we fear it will not be practicable to draw forth waggons in future, be the emergency what it may, and will have very bad consequences.
We could have wished your Excellency had appointed a later day or we could have had earlier notice—your letter is dated the twentieth Instant and was not received till the twenty second, and considering the distance of some of the witnesses we fear it will not be possible to give them notice much less to procure their attendance, and we presume no exparte testimony ought to be received by the Court. Our view of the matter was, and it was so considered by the joint Committees that we should transmit the papers to your Excellency, & inform you of the names of the witnesses to prove the several points—that then your Excellency, either by your own authority or that of Congress would have procured the attendance of the Witnesses. Two Officers of Congress not in any respect under our controul are material witnesses of which we informed Congress requesting they might not proceed to Carolina till their testimony could be had. No notice was taken of it, and they set off about a week ago, and as we have reason to think with a view to be absent till the trial is over. Colonel Fitzgerald who is also a material witness we suppose is in Virginia. As substantial Justice, not a mere formality will be undoubtedly your Excellencys object on this occasion we submit to your Judgment whether a competent time for the attendance of these witnesses at least who are within reach, and the adjustment of some previous points will not make a farther day necessary. These points are, at whose expence and by whose procurement are the Witnesses to be had—and whether the service will not admit of the setting of the Court at some nearer place than camp, if that cannot be, we must rely upon your Excellency to give some directions for the accommodation of the persons who may attend in behalf of the prosecution. As the idea expressed in your Excellencys letter does not correspond with the resolve of Congress transmitted to us and differs from that entertained by the Joint committee of Congress Council & Assembly in which it was expressly declared that this Board was not to be considered as a party we trust the proceedings in the business will conform to this Idea, otherwise, besides the inconvenience above mentioned we shall be liable to a charge of inconsistency not well founded. We are sir with every sentiment of respect and regard Your Excellencys most obedient & very humble servant
Jos: Reed Presidt
P.S. By the time this will reach your Excellency there will remain but three days, so that we shall be glad to have as early an answer as possible, for we beg leave to assure you that no other delay is sought but what is necessary to proceed to business with effect.